Citation Nr: 0817990	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  06-17 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a ganglion cyst excision, left wrist.

2.  Entitlement to service connection for a right wrist 
disorder.

3.  Entitlement to service connection for a neck or back 
disorder.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from May 2000 to May 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

The issue of entitlement to service connection for a back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is receiving the maximum schedular evaluation 
based on limitation of motion of the left wrist, absent 
ankylosis.

2.  There is no competent evidence establishing that the 
veteran currently has a right wrist disorder.   


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation in excess of 10 
percent for residuals of a ganglion cyst excision of the left 
wrist are not met. 38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 
5214, 5215 (2007).

2.  Service connection for a right wrist disorder is not 
established.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in July 2004.  Although the notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim for 
service connection for a right wrist disability, such error 
was harmless given that service connection is being denied, 
and hence no rating or effective date will be assigned with 
respect to this claimed condition.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006)

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
No. 05-876 (U.S. Vet. App. May 19, 2008).  That burden has 
not been met in this case with regard to the veteran's appeal 
of the initial 10 percent evaluation assigned to his service-
connected residuals of a ganglion cyst excision of the left 
wrist.  
                                                                             
Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claim was awarded with an 
effective date of May 30, 2004, the first day following his 
discharge from active duty and a 10 percent rating was 
assigned.  He was provided notice how to appeal that 
decision, and he did so.  He was provided a statement of the 
case that advised him of the applicable law and criteria 
required for a higher rating.  Although he was not provided 
pre-adjudicatory notice that he would be assigned an 
effective date in accordance with the facts found as required 
by Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  

Moreover, the record shows that the appellant was represented 
by a state Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded him a physical examination 
and obtained a medical opinion as to the severity of his left 
wrist ganglion cyst.  A medical opinion was not obtained with 
regard to the claimed right wrist condition because there is 
no evidence of a current right wrist disorder.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements; and the veteran is not prejudiced by a decision 
on the claim at this time.

Increased Rating for Left Wrist

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected left wrist disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

The veteran's left wrist disability is currently evaluated 
pursuant to Diagnostic Code 5215.  Under the criteria for 
limitation of motion of the wrist, a 10 percent disability 
evaluation is assigned for either the major or minor hand 
with dorsiflexion less than 15 degrees, or palmar flexion 
limited in line with the forearm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2007).  Normal dorsiflexion of the 
wrist is from 0 to 70 degrees, and normal palmar flexion is 
from 0 to 80 degrees.  38 C.F.R. § 4.71, Plate I (2007).  
Normal ulnar deviation of the wrist is from 0 to 45 degrees, 
and normal radial deviation is from 0 to 20 degrees. Id.

The veteran's service medical records show that he had a 3cm. 
ganglion cyst removed from the left wrist in 2003.

The veteran underwent a VA examination in August 2004.  He 
complained of spasms and sharp pain in the dorsal aspects of 
the left wrist.  He reported that he has taken numerous anti-
inflammatory agents without significant improvement.  He 
acknowledged that the left wrist condition had no effect on 
his usual occupation or daily activities and that here was no 
pain during joint movements.  During flare-ups or repetitive 
use there was an increase in pain, but there was no fatigue, 
weakness or lack of endurance.  Examination of the left wrist 
showed a 3 cm. well-healed scar over the left wrist.  There 
was no tenderness.  There were no residuals of a cyst in that 
area.  Extension of the wrist was to 70 degrees.  Flexion was 
to 70 degrees.  Ulnar deviation was to 30 degrees.  Radial 
deviation was to 15 degrees.  Forearm pronation was to 70 
degrees and forearm supination was to 80 degrees.  The 
veteran was diagnosed as having a history of ganglion cyst of 
the left wrist with normal examination at the present time.  
X-rays of the left wrist were normal. 

The veteran is currently receiving the maximum schedular 
evaluation for his left wrist disability based on limitation 
of motion and an evaluation in excess of 10 percent is not 
available under Diagnostic Code 5215.  The Board notes than 
an evaluation greater than 10 percent is potentially 
available under Diagnostic Code 5214 (ankylosis of the 
wrist); however, there is no evidence of left wrist ankylosis 
and application of this diagnostic code is not appropriate.

The Board recognizes the veteran's reports of left wrist 
pain.  However, where a veteran is in receipt of the maximum 
rating for limitation of motion of a joint, the provisions 
under DeLuca v. Brown, 8 Vet. App. 202 (1995), do not apply.  
See Johnston v. Brown, 10 Vet. App. 80 (1997).  In this case, 
the veteran's current 10 percent evaluation is the maximum 
rating for loss of motion of the wrist.  Since there is no 
applicable diagnostic code that provides an evaluation in 
excess of 10 percent for limitation of motion of the wrist 
(Diagnostic Code 5215), 38 C.F.R. §§ 4.40, 4.45, and 4.59 is 
not applicable.

As such, the Board finds that the competent medical evidence 
of record is insufficient to satisfy the criteria for a 
disability rating greater than 10 percent for the left wrist 
disability at any point during the appeal period. 

Extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a) (2007).   
There is no showing that the veteran's service-connected left 
wrist disability presents such an exceptional or unusual 
disability picture so as to warrant the assignment of a 
higher evaluation on an extra-schedular basis.  In this 
regard, the veteran has not been hospitalized for this 
disability during the appeal period.  In the absence of 
evidence of the need for frequent hospitalization or marked 
interference with employment, referral of the case for 
consideration of an extraschedular rating is not in order.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection for Right Wrist

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran's service medical records do not show complaints 
or treatment for the right wrist.  

On VA examination in August 2004, the veteran reported that 
because he uses his right wrist for most of his work, he felt 
that his right wrist is getting sore.  Examination of the 
right wrist was normal.  No diagnosis was given with regard 
to the right wrist.

The Board finds that service connection for a right wrist 
disorder is not warranted.  In this respect, although the 
veteran reports soreness of the right wrist, there is no 
evidence of a current disability.  Physical examination of 
the right wrist revealed normal findings.  A threshold 
requirement for the granting of service connection is 
evidence of a current disability.  In the absence of evidence 
of a current disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, 
service connection for a right wrist disorder is not 
warranted.


ORDER

An initial evaluation in excess of 10 percent for residuals 
of a ganglion cyst excision, left wrist, is denied.

Service connection for a right wrist disorder is denied.


REMAND

The veteran's claim for service connection for a back 
disorder warrants further development.

The veteran's service treatment records show that he was 
treated in February 2004 with complaints of neck pain and 
burning.  He was diagnosed as having a neck strain.  He filed 
a service connection claim for chronic pain in the neck and 
mid back area in July 2004, two months after discharge from 
service.

The veteran underwent a VA spine examination in August 2004 
wherein he reported that he felt that his duty aboard the USS 
Nemitz towing tractor airplanes for take-off contributed to 
his neck problems.  He stated that there was extreme lateral 
rotation involved in that job.  He was diagnosed as having 
pain in the mid-back radiating to the cervical spine.  The 
examiner further reported that physical examination of the 
cervical and thoracic spine was within normal limits and that 
there was no evidence of intervertebral disc syndrome.

Subsequent to the VA examination, a September 2005 VA MRI 
shows minimal degenerative disk disease and spondylosis at 
C3-4, C4-5, T1-2 and T2-3.  Furthermore, a private medical 
treatment record dated in November 2005 shows that the 
veteran complained of burning pain over the cervical areas 
with a plan to treat the trigger point with epidural or 
transneural foraminal injection.     

The veteran should be re-examined to assess for any current 
back condition, and for the purposes of a nexus opinion.  
38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA spine 
examination to determine the current 
nature and likely etiology of the claimed 
neck and back disorder.  The claims folder 
and a copy of this REMAND must be made 
available to the examiner.  Based on the 
examination and review of the claims file, 
the examiner should clarify the diagnosis 
of any current back or neck disorder, and 
offer an opinion as to whether it is at 
least as likely as not that any currently 
demonstrated back or neck disorder is 
related to service.

2.  After completion of the foregoing, 
readjudicate the veteran's claim for 
service connection for a back disorder.  
If the determination of this claim remains 
unfavorable to the veteran, the AMC must 
issue a supplemental statement of the case 
and provide him a reasonable period of 
time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


